DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-5 are currently pending in the present application. Claims 1 and 4 are currently amended; claims 2-3 are original; and claim 5 is newly added. The amendment dated June 23, 2021 has been entered into the record.
The drawings were previously objected to under 37 CFR 1.83(a) since the drawings failed to show every feature of the invention specified in the claims. The objections are now withdrawn as the applicant has submitted the new drawings.

Drawings
The amendment filed 6/23/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
New Figure 26 shows equal overlap of pixels, and pixel slits from upper and lower ends of the pixels as well as the overlap evenly spaced over middle scanning line 23. The inclined pixel original disclosure, however, does not show overlap between the upper part of the slit and the upper scanning line (see original Figure 10). New Figure 26 appears to arbitrarily choose elements from different embodiments and combine them into a single embodiment.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, now recited “the first pixel electrode pattern and the second pixel electrode pattern are located in line symmetry with respect to the first scanning line, that is overlapped by: the first end of the outermost elongated slit that is inclined with respect to the second direction, in the first pixel electrode pattern; and the second end of the outermost elongated slit inclined with respect to the second direction, in the second pixel electrode pattern”. However, there is no line symmetry of the pixel electrode patterns with respect to the first scanning line 23, where USPAT 9,195,102 (Application #: 12/642,312) is used to show original disclosure of the parent case and where the original disclosure has no discussion of symmetry. See Figure 10 below annotated by the examiner.
Claims 2-5 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.
[AltContent: textbox (The end of the outermost elongated slit that is inclined with respect to the second direction and overlapped by the first scanning 23 in Figure 26. However, Figure 10, described as showing support for new Figure 26, does not show the overlap between 23 and the slit. )][AltContent: arrow][AltContent: textbox (The upper pixel electrode pattern 31 and the lower pixel electrode pattern 31 are not located in line symmetry with respect to the first scanning line 23, where the portion 81 of the lower pixel pattern is very close to the middle element 23 whereas the portion 81 of the upper pixel pattern is far away in Figure 10.)]      
    PNG
    media_image1.png
    904
    562
    media_image1.png
    Greyscale

Further, even if the slits 31 do overlap with the upper scanning line 23 in Figure 8, they do not necessarily overlap by a same amount as the overlap with the lower scanning line. As such, the original disclosure does not demonstrate that they would be located symmetrically. 
Further, new Figure 26 with the portion 81 does not demonstrate the pixel patterns as located with a line symmetry with respect to the scanning line, i.e., the portion 81 of the lower pixel pattern is very close to the middle element 23 whereas the portion 81 of the upper pixel pattern is far away.
The examiner also considered paragraphs [0084]-[0091] of the published present application and columns 6 and 7 of the original disclosure. However, “a pattern which is inclined in the clockwise direction with respect to the Y-axis direction and a pattern which is inclined in the counterclockwise direction with respect to the Y-axis direction are alternately disposed along the Y-axis direction. In other words, the pixel regions in this embodiment have a vertical mirror structure with respect to the scanning line 23 extending in the X-axis direction” as recited, does not support the claim limitation “the first pixel electrode pattern and the second pixel electrode pattern are located in line symmetry with respect to the first scanning line, that is overlapped by: …”, because it is the pixel regions in the original disclosure having a vertical mirror structure with respect to the scanning line, but not the first pixel electrode pattern and the second pixel electrode pattern having a line symmetry with respect to the scanning line.

Allowable Subject Matter
No prior art rejections are applied to claims 1-4.
Regarding claim 1, the prior art of Applicant's Admitted Prior Art (hereinafter “AAPA”) discloses a display device (Figs. 1-2) comprising: first and second substrates (two glass substrates 5 and 3 in Fig. 1) arranged to be opposite each other at a predetermined gap (see Fig. 1); a liquid crystal layer (7) filled between the first and second substrates; a counter electrode pattern (15) formed on the first substrate (15 disposed on 5); scanning lines (23 in Fig. 2) to which control pulses for providing write timing of a signal potential are applied (Paragraph [0009]), the scanning lines each extending in a first direction (along the x-direction), and the scanning lines including a first scanning line (Fig. 2, the lower 23); signal lines (21) to which the signal potential is applied ([0010]); and a pixel electrode pattern (the pattern of 13) formed on the first substrate (Fig. 1), wherein the pixel electrode pattern includes: a plurality of elongated electrode branches (13A) having lengths greater than widths (Fig. 2) and formed in a pixel region ([0009] “The pixel region”) surrounded by the scanning lines and signal lines (Fig. 2); and a plurality of elongated slits (31) having lengths greater than widths and formed between the electrode branches in a lengthwise extending direction of the electrode branches (Fig. 2), the elongated slits each having a first end and a second end in the lengthwise extending direction (the ends of the slits on 23), and the elongated slits including an outermost elongated slit (the outermost 31 adjacent 13B).
Liao et al. (US 2008/0068549, hereinafter “Liao”) teaches a pixel electrode pattern (Fig. 9, 113 and 123; [0040]) being a first pixel electrode pattern (113) and a second pixel electrode pattern (123), and providing inclined angle for elongated electrode branches (the inclined angles φ and θ; see Fig. 3 for the reference numbers) each being inclined with respect to a second direction crossing a first direction (each branch inclined with respect to the direction along the gate line 103, crossing the scan line 107); the first pixel electrode pattern and the second pixel electrode pattern are located in line symmetry with respect to a first scanning line (103 in the middle).
However, AAPA and Liao fail to teach or disclose, in light of the specifications “the first pixel electrode pattern and the second pixel electrode pattern are located in line symmetry with respect to a first scanning line, that is overlapped by: the first end of the outermost elongated slit that is inclined with respect to the second direction, in the first pixel electrode pattern; and the second end of the outermost elongated slit inclined with respect to the second direction, in the second pixel electrode pattern”. The examiner further considered Maeda et al. (US 2002/0180919), Taniguchi et al. (US 8730442), Ochiai et al. (US 2009/0213290) and the prior art of Oke (US 2005/0225708). However, Taniguchi, Ochiai and Oke, taken along or in combination, fails to teach or disclose the combination and arrangement of elements recited in Applicant's claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871